Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is considered by the examiner.

Claim Status
2.	Claims 1-18 are pending.
Claims 1-18 are allowed.


Allowable Subject Matter

3.	The  prior art which most closely resembles the claimed invention includes Zhu et al.  (US 2010/0148757) and Yamamori et al.  (US 2003/0218164 A1).  Zhu teaches Josephson junction array which converts the reference time/frequency to a highly reproducible reference voltage. Yamamori teaches Josephson voltage standard applied to a Josephson voltage generating apparatus forming the electrode or conductors in multiple layers. The prior art of record taken alone or in combination fails to teach the following features of claim 1.


Claims 1-18  are allowed.

	The following is a statement of reasons for the indication of allowable subject matter
Regarding claim 1 the prior art or record taken alone or in combination fail to teach or suggest a Josephson voltage standard comprising: a first Josephson junction array that: receives, from the third electrical conductor, the third bias current;
a second Josephson junction array in electrical communication with the first Josephson junction array and that: receives, from the third electrical conductor, the third bias current;
 a first voltage reference output tap in electrical communication with the first Josephson junction array and that receives the first voltage reference from the first Josephson junction array, from a sixth electrical conductor, such that the first voltage reference is electrically available at the first voltage reference output tap; and
a second voltage reference output tap in electrical communication with the second Josephson junction array and that receives the second voltage reference from the second Josephson junction array, from a seventh electrical conductor, such that the second voltage reference is electrically available at the second voltage reference output tap” in combination with all the other elements of claim 1.  

	Claims 2-18 are also allowed as they further limit claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101. The examiner can normally be reached 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT J ANDREWS/Examiner, Art Unit 2868         

/LEE E RODAK/Primary Examiner, Art Unit 2868